 DENTON SLEEPING GARMENT MILLS,INC.329'DENTON SLEEPINGGARMENTMILLS,INC.andINTERNATIONALLADIES'GARMENT WORKERSUNION,AFL,PETITIONER.CaseNo..7-RC-1061.February 16, 1951Supplemental Decision and OrderOn October 30, 1950, pursuant to a Decision and Direction of Elec--tion issued by the Board herein, an election by secret ballot was com-ducted under the direction and supervision of the Regional Directorfor the Seventh Region among the employees in the unit found ap-propriate in the Board's decision.Upon completion of the election,,a tally of ballots was furnished the parties.The tally shows that ofapproximately 119 eligible voters, 106 cast valid ballots, of which 46.were for, and 60 against, the Petitioner.On November 1, 1950, the Petitioner filed objections to conduct af-fecting the results of the election, alleging that the Employer hadengaged in conduct which interfered with the rights of the employees-.freely to designate their bargaining representative.In accordancewith the Rules and Regulations of the Board, the Regional Director-conducted an investigation.On November 24, 1950, he issued andserved upon the parties his report on objections, in which he foundthat the objections raised substantial and material issues, and recom-mended that the objections be sustained and that the election be setaside.He further recommended, in accordance with the request ofthe Petitioner, that it be permitted to withdraw its petition withoutprejudice.On December 11, 1950, the Employer timely filed excep-tions to the Regional Director's report.The Petitioner's request that the election be set aside rests uponundisputed facts.On August 3, 1950, about a week after the petitionwas filed, Powell, the Employer's president, addressed the employeesat a meeting in the plant and told them that the Employer could notgrant any wage increase because of its poor financial position.OnSeptember 27, the Employer announced a wage increase of 10 centsper hour; the raise was put into effect on October 2, before we issuedthe Direction of Election. In his speech announcing the raise, Powellexplained it on the following grounds : The general rise in the cost ofliving following the outbreak of hostilities in Korea in June 1950; thewidespread incidence of wage increases contemporaneously beinggranted throughout the country ; the Employer's policy of adheringto the changes of the national wage pattern; and the necessity of in-creasing wages in order to hold employees who would otherwise beattracted by higher wages in other industries.On October 30, 1950,a few hours before the election was held, Powell again addressed the191 NLRB No. 145.93 NLRB No. 47. 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees and repeated his assertion that the wage increase had beengiven only out of a necessity to offset the current increase in the cost-of living, adding that it had not been granted because of the Peti-,tioner's organizational campaign.2Relying primarily upon the Employer's complete about-face inthe matter of wage increases, the Regional Director found that thefirst speech, in which any wage increase was precluded, and thesecond, in which an increase was announced, were both related to thepending question of representation.He concluded that the wage in-crease and the speeches had the reasonable effect of preventing theemployees' free choice of a bargaining agent.We 3 do not agree.Careful examination of the Employer's three speeches, apart fromthe wage increase announced, shows that they contain only factualstatements and expressions of opinion entirely privileged under Sec-tion 8 (c) of the Act.The wage increase was announced 2 weeks be-fore the Board's decision issued, and more than a month before theelection.It is clear that the Petitioner was aware of the increase; itcharacterized it as illegal, and, as part of the election campaign, con-tended that the increase was not enough to meet the rising cost of liv-ing.Although it accused the Employer of impropriety, it did notthroughout this period protest that the wage increase made a fair-election impossible.Nor did it file any unfair labor practice chargesbased upon the announcement. Instead, it took its chances, preferringto await the result of the election.Without passing upon the questionas to whether the Employer's activity here objected to might, in othercircumstances, be deemed to have constituted interference with theelection, we conclude on all the facts here, and more particularly be-cause of the Petitioner's past acquiescence, that there is no warrant,in this case for setting aside the election 4Upon the basis of the foregoing, we find, contrary to the RegionalDirector, that the objections filed by the Petitioner do not raise sub-stantial or material issues.Accordingly, we hereby overrule theobjections.As no collective bargaining representative was chosen in.the election, we shall dismiss the petition.OrderTT IS HEREBY ORDERED that the petition filed herein be, and it herebyis, dismissed.2 In its exceptions to the Regional Director's report, the Employer also justifies theraise on the basis of comparable increases granted simultaneously in other industries in,the same area.3Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Chairman Herzog andMembers Houston and Reynolds].4 International Harvester Company, West PullmanWorks, 93 NLRB No. 48 ;The Good-year Tire and Rubber Company,85 NLRB 136;Greater New York Broadcasting Company,Radio StationWNEW,85 NLRB 414;E.I.Dupont De Nemours and Company,81 NLRB238.